Appeal by plaintiff from order dismissing the complaint and granting a nonsuit at the close of the entire case after the jury had failed to agree. Upon the defendant’s motion for dismissal made at the close of the entire case the trial court reserved decision, submitted the case to the jury and upon the jury’s failure to agree granted the motion. Plaintiff, a girl five years old, ran from the sidewalk, past the front of a parked car into the side of defendant’s passing truck and a rear wheel ran over her leg. The record fails to disclose any negligence on the part of the defendant. Order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNam.ee, Crapser and Bliss, JJ.